Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered February 28, 2006, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant moved for a mistrial on the ground that the People failed to disclose a certain document in violation of Brady v Maryland (373 US 83 [1963]). However, even assuming that the document at issue constituted Brady material, the Supreme Court did not err in denying the defendant’s motion. While the People unquestionably have a duty to disclose exculpatory material in their control, a defendant’s constitutional right to a fair trial is not violated when, as here, he is given a meaningful opportunity to use the allegedly exculpatory material to cross-examine the People’s witnesses or as evidence during his case (see People v Cortijo, 70 NY2d 868, 870 [1987]; People v Myron, 28 AD3d 681 [2006], cert denied 549 US —, 127 S Ct 1919 [2007]).
The defendant’s remaining contentions are without merit. Rivera, J.P., Ritter, Dillon and Carni, JJ., concur.